      Case 1:20-cr-00152-LJL Document 47
                                      46 Filed 11/02/20 Page 1 of 1




                                             November 2, 2020

BY ECF                                  GRANTED.
                                        The Sentencing previously set for
Honorable Lewis J. Liman                November 18, 2020 is RESCHEDULED
United States District Judge            to December 3, 2020 at 10:00AM in
Southern District of New York           Courtroom 15C at the 500 Pearl Street
500 Pearl Street                        Courthouse.
New York, NY 10007                               11/2/2020

      Re:   United States v. George Lyons,
            20 Cr. 152 (LJL)

Dear Judge Liman:

       I write to request another two-week adjournment of Mr. Lyons’
sentencing. Mr. Lyons has been returned to this District, and I have been
able to speak with him. I now need additional time in order to obtain
additional materials and information to represent Mr. Lyons effectively at
sentencing.

      Accordingly, I request that the Court adjourn Mr. Lyons’ in-person
sentencing by approximately two weeks. If feasible, I request that the
proceeding be adjourned to the morning of Thursday, November 3, or the
afternoon of Friday, November 4.

      The government has no objection to this request and is available on the
requested dates.

                                             Sincerely,

                                              /s/
                                             Clay H. Kaminsky
                                             Assistant Federal Defender
                                             Federal Defenders of New York
                                             (212) 417-8749

CC:   AUSA Benjamin Schrier
